DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2019 is compliant with the provisions of 37 CFR 1.97.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 8 recites “finer” which is suggested to be changed to “finger” to avoid typographical error.  Lines 27-28 recite “another connection” which is suggested to be changed to --another insertion-- for consistency. Line 36 recites “another connection” which is suggested to be changed to --another insertion-- for consistency.
In claim 3, line 4 recites “the inside” which is suggested to be changed to --an inside-- to provide antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 41-43 recite “allow the upper panel (10) and the lower panel (20) to be simultaneously swelled and contracted by air pressure supplied to either of the air passages”. The applicant’s specification discloses “If air is injected into the air passage 15 of the upper panel 10 through the air injection tube 17, the back portion 11, the index finger insertion portion 12, and the middle finger insertion portion 13 of the upper panel 10 start to be swelled by the injected air. At the same time, if air is injected into the air passage 26 of the lower panel 20 through an air connection tube 18, the palm potion 21, the thumb insertion portion 22, the middle finger insertion portion 23, and the little finger insertion portion 24 of the lower panel 20 are simultaneously swelled by the injected air”, see page 18 line 18 to page 19 line 3. The applicant’s drawings show the air injection tube 17 and air connection tube 18, see fig. 8. 
However, there is insufficient disclosure of how the upper and lower panels are simultaneously swelled and contracted by air pressure. It would appear that air must first enter the upper panel, via the air insertion tube, to swell the air passage of the upper panel, then travel through the air connection tube to begin swelling the air passage of the lower panel. Therefore, the upper and lower panels would not appear to 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 7-38 appear recite a method of assembling a massage glove and it is unclear if the limitations are intended to be part of a method or apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05p. Line 8 recites the term “the hand” which lacks proper antecedent basis. Lines 11-13 recite “and the insides of the back portion (11), the index finger insertion portion (12), and the ring finger insertion portion (13) are 
Regarding claim 5, lines 2-3 recite “a heating wire (31) arranged in a finger shape so as to be inserted into each finger insertion portion” and it is unclear how the heating wire, having a single finger shape, is inserted into each finger insertion portion.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Prior Art Rejection of the Claims
Claims 1-6, in their current form, are considered to be too unclear and confusing to properly examine with respect to the cited prior art, see the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1-6 above. Therefore, a prior art rejection of claims 1-6 is not provided in this office action. However, if claims 1-6 are amended to overcome the issues as addressed above, then the examiner reserves the right to examine, consider and reject the claims using prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corcoran (2,880,721 A) is cited to show a massage glove.
Shinn (4,748,693 A) is cited to show a method of assembly for a glove.
Town (4,831,667 A) is cited to show a method of assembly for a glove.
Gardner et al. (4,846,160 A) is cited to show a massage glove.
Rinehart (5,167,038 A) is cited to show a method of assembly for a glove.
Jang (2004/0210981 A1) is cited to show a method of assembly for a glove.
Langer (2004/0244090 A1) is cited to show a heated massage glove.
Gross (2006/0041207 A1) is cited to show a heated massage glove.
Riggall (7,025,709 B2) is cited to show a massage glove.
Kane et al. (2008/0132816 A1) is cited to show a massage glove.
Zou et al. (2021/0015699 A1) is cited to show a massage glove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785